DETAILED ACTION
An amendment was received and entered on 3/14/2023.
Claims 1-27 remain pending and under consideration.
Rejections and objections not reiterated are withdrawn. The subject matter eligibility and anticipation rejections are withdrawn in view of Applicant’s amendment that requires that “in the presence of aptamer ligand the effector region forms a stem and cleavage of the RNase P substrate by RNase P is inhibited.” The E. coli btuB riboswitch of Pedrizet does not have a structure that performs that function, and there is no evidence of record that such a structure occurs in nature.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-27 are indefinite because it is unclear what are the metes and bounds of the term “effector region”. The specification at paragraph 36 indicates that the “effector region”, together with a sensor region such as an aptamer, is responsible for “sensing the presence of a ligand that binds the sensor region and altering cleavage of the ribonuclease substrate sequence by a ribonuclease”. Specification paragraphs 44-46 give non-limiting descriptions of some embodiments of effector regions, but it is not clear that these provide limits on the breadth structures that are embraced by the term “effector region” as expressed in the claims, nor on the range of mechanisms by which an effector region can execute its broadly defined function of “altering cleavage of the ribonuclease substrate sequence by a ribonuclease.”   Claim 1 has been amended to require that the effector region comprises sequence complementary to a portion of the RNase P substrate sequence, the portion comprising leader and/or acceptor stem sequence, wherein in the presence of aptamer ligand the effector region forms a stem and cleavage of the RNase P substrate by RNase P is inhibited.  However, there is no description of the stem that is formed, and no recited nexus recited between the formation of the step and the inhibition of RNase P.  For example, there is no requirement that the recited stem is formed between the RNase P substrate sequence and the effector sequence complementary thereto, and that this stem formation results in inhibition of RNase P activity. This issue is also addressed below under scope of enablement. 
Claims 1, 2, and 4-27 are indefinite in their recitation of  “leader sequence” and “acceptor stem”. In view of the specification as filed, e.g. at page 1, paragraph 2, these terms can refer to structures of an RNase P substrate that is a tRNA. However, not all RNase P substrates are tRNAs, and so not all RNase P substrates have tRNA leaders or acceptor stems. Since these claims are not limited to constructs comprising tRNAs, it unclear what is the intended breadth of “leader sequence” or “acceptor stem” within the context of RNase P substrates that are not tRNAs or members of the structures recited in instant claim 3.
Claim 4 is confusing because it requires that the stem forming sequence in the effector region is “6 to 12 base pairs.” This is confusing because it is unclear if it is intended to mean that the stem forming sequence is capable of forming a stem consisting of 6 to 12 base pairs, or if the linear length of the stem forming sequence is 6 to 12 base pairs (i.e. literally 12 to 24 nucleotides). 

Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive.
Applicant submits that the amendment overcomes the previous rejection over the term “effector region”. This is unpersuasive for the reasons set forth in the rejection above.

 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for polynucleotide cassette for regulating expression of a target gene, the cassette encoding an RNase P substrate sequence linked to a riboswitch, wherein:
the RNase P substrate sequence comprises a sequence encoding a tRNA, mascRNA, MEN beta tRNA-like structure, or viral tRNA-like structure, the sequence comprising a single stranded segment that can undergo RNase P-mediated cleavage, and 
the riboswitch comprises an effector region and an aptamer sequence, wherein:
the effector region comprises sequence that is complementary to a portion of the RNase P substrate sequence;
the aptamer can specifically bind a small molecule ligand,
the aptamer can undergo conformational change when it binds the small molecule, 
and the effector is linked to the aptamer such that the conformational change in the aptamer results in formation of a stem structure comprising effector region sequence bound to the portion of the RNase P substrate single stranded segment, where the stem structure can inhibit cleavage of the substrate by RNase P, and  
methods of using such cassettes to increase expression of the target gene by administration of the small molecule to a cell comprising the cassette, does not reasonably provide enablement for cassettes for regulating the expression of a target gene as claimed wherein the aptamer and effector regions are not linked such that a ligand-dependent conformational change in the aptamer results in formation of a stem structure comprising an effector region sequence and the RNase P substrate sequence where the stem inhibits cleavage of the RNase P substrate by RNase P.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claims are drawn to polynucleotide cassette “for the regulation” of the expression of a target gene comprising an RNase P substrate sequence linked to a riboswitch, wherein the riboswitch comprises an effector region and an aptamer sequence, wherein the effector region comprises sequence complementary to a portion of the RNase P substrate sequence. Claims 10-23 are drawn to methods of using the polynucleotide cassette to increase expression of the target gene. 
Claim 1 indicates that the effector region comprises a sequence capable of forming a stem structure when the aptamer ligand is present, but does not clearly require involvement of the single stranded RNase P substrate sequence in that stem structure. While claim 1 requires a cassette that can express a polynucleotide comprising an effector region with sequence complementary to a portion of an RNase P substrate sequence, where the polynucleotide can form a structure that inhibits RNase P cleavage of the substrate sequence, the claim does not require that the structure that inhibits RNase P cleavage is the stem structure formed by the effector region, and does not require that the stem structure includes the RNase P substrate sequence. The specification does not teach how inhibition of RNase P cleavage can be achieved without binding between the effector region sequence and the RNase P substrate sequence, and the claim does not require such binding. Claims 2-27 depend from claim 1.
Claim 2 requires that the aptamer binds a small molecule ligand, but recites no limitations with regard to the effect of that event on the function of the riboswitch, or on gene expression.   
Claim 3 limits the RNase P substrate to a Markush group of alternative structures of RNase P substrates that were known in the prior art. 
Claim 4 is indefinite as discussed above, and limits the length of a stem forming sequence in the effector region, or the length of a stem formed by the effector region.
Claims 5-7 and 11-14 require that the effector comprises a sequence complementary to ”the leader sequence of the RNase P substrate” (claims 5-7 and 11-14), complementary to “the 5’ arm of the acceptor stem sequence of the RNase P substrate sequence” (claim 7), or complementary to the 3’-arm of the acceptor stem sequence” but recite no limitations with regard to the formation of any stem sequence between the effector sequence and the RNase P substrate sequence as a consequence of a conformation change induced by aptamer ligand binding. Moreover, as noted above, the terms “leader sequence” and “acceptor stem” are considered to be indefinite in the context in which they are used because it is unclear what structures
 can constitute such elements in the claims as recited. 
The specification as filed makes clear that the invention functions to increase the expression of a target gene by linking the target gene to a polynucleotide comprising a riboswitch that is organized such that when the riboswitch aptamer binds its ligand, a secondary structure is formed that inhibits the activity of RNase P on an RNase P substrate sequence adjacent to the riboswitch. In the absence of the ligand, the riboswitch assumes a conformation which allows cleavage of the RNase P substrate sequence by RNase P (leading to degradation of the RNA encoded by the gene), whereas binding of the ligand results in a riboswitch conformation that inhibits cleavage of the RNase P substrate sequence, leading to a relative increase in expression of the target gene. See e.g. paragraphs [0044]-[0045] and [0114]. Dependent claims 2-7 recite various limitations that are required for the riboswitch to function as intended, however, no claim recites the minimum complement of elements required for the intended function. Accordingly, all claims read on embodiments in which the riboswitch lacks one or more elements that are critical to its function as described in the specification. For example, if claim 2 is considered to further limit claim 1, then claim 1 and most of its dependents are implicitly directed to embodiments in which the aptamer does not bind a ligand. The specification as filed does not teach how to use a riboswitch that does not bind a ligand. The specification as filed does not teach how to use such a molecule.  Accordingly, the claims as written comprise embodiments which could not be made or used by one of skill absent undue experimentation.  
Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive.
Applicant argues that claim 1 “has now been amended to recite that "in the presence of aptamer ligand the effector region forms a stem and cleavage of the RNase P substrate by RNase P is inhibited", therefore the effect of ligand binding on the function of the riboswitch is now recited.” The Office disagrees.  Neither claim 2 nor claim 1 requires that ligand binding causes stem formation, that stem formation causes inhibition, or that inhibition occurs from formation of a stem that includes effector region sequence and the complementary portion of the RNase P substrate sequence. Accordingly, the Office maintains that the claims do not include the minimum complement of elements that are required to make the recited riboswitch function to regulate expression of the target gene organized in such a way as to ensure that the invention functions as described in the specification.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635